— Judgment, Supreme Court, New York County (Ciparick, J.), entered October 7, 1987, which, after a jury trial, awarded plaintiffs (1) $29,000 plus interest of $17,868.84 on the first cause of action for breach of contract; (2) $1,000 plus interest of $616.16 on the second cause of action for *443conversion, and (3) $705 in costs and disbursements, unanimously modified, on the law and the facts, to vacate the award for $1,000 plus interest on the second cause of action, and otherwise affirmed, without costs. Appeal from the decision and order entered June 20, 1986 is dismissed as superseded by the appeal from the October 7, 1987 judgment.
This action arises out of the plaintiffs’ purchase of a house from the defendants. The first cause of action of the amended complaint alleged a breach of contract because the heating, electrical and plumbing systems were not in working order. The first cause of action also alleged a breach of contract in that defendants failed to convey approximately 15 lawn chairs, miscellaneous hardware, and four dozen glasses to the plaintiffs. The second cause of action alleged a conversion by the defendants of approximately 15 lawn chairs, miscellaneous brass hardware and four dozen glasses.
Three separate questions directed to the first and second causes of action were given to the jury. It responded "yes” to all three questions, i.e., (1) whether defendants breached the contract in that the heating, electrical and/or pool plumbing systems were not in working order; (2) whether the defendants failed to convey approximately 15 lawn chairs, miscellaneous brass hardware and approximately four dozen glasses; and (3) whether defendants converted to their own use 15 lawn chairs, miscellaneous brass hardware and approximately four dozen glasses.
The $1,000 awarded on the second cause of action duplicated money awarded on the first cause of action.
We have reviewed the other contentions raised and find them to be without merit. Concur — Kupferman, J. P., Ross, Kassal, Rosenberger and Smith, JJ.